EXHIBIT 10.1.4 FOURTH AMENDMENT TO CREDIT AGREEMENT THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”), dated as of April 30, 2014, is by and among IXIA , a California corporation (the “ Borrower ”), the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A. , as administrative agent (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement. W I T N E S S E T H WHEREAS , the Borrower, the Subsidiaries of the Borrower from time to time party thereto (the “ Guarantors ”), certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, are parties to that certain Credit Agreement dated as of December 21, 2012 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); WHEREAS , the Loan Parties have requested that the Required Lenders amend certain provisions of the Credit Agreement; and WHEREAS , the Required Lenders are willing to make such amendments to the Credit Agreement, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I AMENDMENT TO CREDIT AGREEMENT Amendment to Section 6.01(a) . Section6.01(a) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: (a) Audited Financial Statements . As soon as available, but in any event within one hundred and twenty (120)days after the end of each fiscal year of the Borrower (commencing with the fiscal year ended December31, 2012); provided that for the fiscal year ended December 31, 2013, Borrower shall have until May 19, 2014 to comply with this Section 6.01(a), a Consolidated and consolidating balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal year, and the related Consolidated and consolidating statements of income or operations, changes in shareholders’ equity and cash flows for such fiscal year, setting forth in each case in comparative form the figures for the previous fiscal year, all in reasonable detail and prepared in accordance with GAAP, audited (as to Consolidated statements only) and accompanied by a report and opinion of Deloitte & Touche LLP or another independent certified public accountant of nationally recognized standing reasonably acceptable to the Administrative Agent, which report and opinion shall be prepared in accordance with generally accepted auditing standards and shall not be subject to any “going concern” or like qualification or exception or any qualification or exception as to the scope of such audit. ARTICLE II
